Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 04/12/2019 based on TW108204550 is acknowledged.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
The new limitation that positioning pieces disposed on an edge of each of the two luggage bodies is confusing: a) it is unclear what comprises the claimed edge.  The specification fails to defined what portion of the opening comprises the claimed edge, b) the positioning pieces 20 are shown attached to the frame spaced from the edge.  

Claims 1, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew (20170181515/10028562) in view of Espinosa et al. (5096030).  Matthew teaches a luggage assembly comprising a removable lining (the bag 56) with positioning belts 74, the luggage comprises the two luggage bodies 14/16 each comprises an opening, a plurality of positioning pieces 48, respectively disposed on the opening of the two luggage bodies, wherein a position of each of the plurality of positioning pieces 48 is correspond to each of the plurality of positioning belts 74, and the plurality of positioning pieces 48 are used to be assembled with the plurality of positioning belts, such that the movable lining is positioned and assembled with the luggage.   With respect to the new limitation that the one of the positioning pieces disposed on an edge of each of the two luggage body and around the opening of each of the two luggage bodies, as best understood in view of the 112 matter above and note that the top row of positioning pieces 48 is also spaced from the edge of opening and the hook portion in Mathew is about at the same level as the edge of the opening.  The positioning pieces 48 in Matthew meet these claimed limitations regarding the positioning pieces disposed on an edge of each of the two luggage body and around the opening.  
Matthew does not teach the positioning pieces disposed on each of the two luggage bodies, Espinosa teaches that it is known in the art to provide storages on both of the bodies in a luggage piece.  It would have been obvious to one of ordinary skill in the art to provide positioning pieces disposed on each of the two luggage bodies to provide added removable storage to enable one to move and use the contents effectively.
Note that the limitation that positioning pieces disposed on an edge 
Claims 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew rejection as set forth above, and further in view of Patterson (954458).  Matthew meets all claimed limitations except for the plurality of positioning pieces comprises a main body and a perforation disposed on the main body.  Patterson teaches that it is known in the art to provide a positioning piece comprising main body 1 and a perforations at 2/11/10.  It would have been obvious to one of ordinary skill in the art to provide plurality of positioning pieces comprises a main body and a perforation disposed on the main body to use an alternative hook device and/or to manufacture the positioning piece easily and/or to provide attachment to the luggage easily.
Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew in view of Espinosa and further in view of Patterson, as set forth above, and further in view of Santy (9155369).  Mathew meets all claimed limitations except for the ring-shaped frames.  Santy teaches that it is known in the art to provide ring-shaped frames at 128/130 in figs. 1C/1D:
The frame  structure 102 may be a honeycomb frame structure, and may include a front frame  member 128 and a rear frame member 130. (with emphasis)
It would have been obvious to one of ordinary skill in the art to provide ring-shaped frames to provide support for the suitcase.
	Regarding claim 4, Matthew does not teach the number of the positioning pieces is 20, three of the positioning pieces are provided on each of the long sides, and two of the positioning pieces are provided on each of the short sides.  It would have been obvious to one of ordinary skill in the art to provide 20 positioning pieces, three of the positioning pieces are provided on each of the long sides, and two of the positioning pieces are provided on each of the short sides to provide the desired number of supports.
	Regarding claim 5, note the U-shaped metal sheet in Patterson.
	Regarding claim 10, note the zipper on both portions 57 as closure and specifically 78 in fig. 4 and, and the plurality of positioning belts are respectively provided on both sides of the zipper.

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  As set forth supra, the new limitations with respect to the edge has been rejected over the 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
The new limitation that positioning pieces disposed on an edge of each of the two luggage bodies is confusing: a) it is unclear what comprises the claimed edge.  The specification fails to defined what portion of the opening comprises the claimed edge, b) the positioning pieces 20 are shown attached to the frame spaced from the edge.  
Also, note that the positioning pieces is attached at about the same spacing from the edge and hook portions is about at the same level as the edge of the opening.  Thus, the positioning pieces 48 in Matthew meet these claimed limitations regarding the positioning pieces disposed on an edge of each of the two luggage body and around the opening.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733